Title: Charles Blagrove to Thomas Jefferson, 4 June 1812
From: Blagrove, Charles
To: Jefferson, Thomas


          Sir Land-Office—June 4. 1812 
          Inclosed you will receive a copy of your plat & certificate of survey of 100 acres of land in Campbell, duly authenticated.I caused an examination to be made for the paper which you supposed might have been returned to the Sec’ys Office in the name of John Dayles, but can make no discovery of it—neither does it appear that a patent has issued to Dayles within ten years succeeding the time you conceived it probable a return was made of the Plat &c for 99 acres
          I am with high respect Sir yr Obt ServtChas Blagrove
        